Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 29 June 1782
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John



Amsterdam the 29th. June 1782
Sir

In conformity of our agreement we have the honor to accompany your Excellency herewith 25 English and 25 dutch copies of the General Bonds of the Loan of Five Millions for the United States of America, viz: five copies of each Million, to be forwarded to Congress by five different opportunities, in order to get the Ratification thereon.

Respecting the Rent of your House we have Spoken to the Gentlemen who have the direction of it, but as they wish to have your Excellency’s Approbation for the new Bail they told us yesterday that they would write you themselves about it, which of consequence we make no doubt but they’ll have done and we’ll expect your orders if we Shall pay their demand.
We remain with perfect Esteem Sir! Your most obedt. hble. Servts.

Wilhem & Jan Willink
Nics. & Jacob van Staphorst
de la Lande & fÿnje


Instead of the aforementioned five copies we only send your Excellency Three copies of each Million, the others not being ready as yet. We shall be very glad to receive the Bonds for the Second Million as soon as your Excellency has signed them.

